Per Curiam.
The allowance of a writ of certiorari is a matter of sound judicial discretion. That it is not a matter of right necessarily follows from the fact that it may be denied in some cases, as where there is otherwise an adequate remedy, or the point involved is a matter of no serious complaint or injury. So where substantial justice has been done, though the record may show the proceedings to have been defective and informal, but only technical errors or inaccuracies appear. It is only where the writ is given as a statutory remedy for review that it issues as a matter of course. Accordingly it was held by this Court in Cook vs. Wilmington City Electric Co. that, where the writ had been issued as it has in this case, without application to and leave granted by the Court, it should be quashed. Where the writ has been im*5providently issued without application to the Court, the defect is not cured by an appearance, and on the authority of Cook vs. Wilmington City Electric Co. it is ordered that the writ in this case be quashed.